         USDC IN/ND case 2:21-cv-00093-PPS-JEM document 20 filed 07/12/21 page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            Northern District
                                             __________       of Indiana
                                                           District of __________


               Fund Recovery Services, LLC                     )
                             Plaintiff                         )
                                v.                             )      Case No.     2:21-cv-93
             Raviv Wolfe and Katherine Wolfe                   )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Fund Recovery Services, LLC                                                                        .


Date:          07/12/2021                                                              /s/Kenneth J. Ashman
                                                                                         Attorney’s signature


                                                                                        Kenneth J. Ashman
                                                                                     Printed name and bar number
                                                                                     Ashman Law Offices, LLC
                                                                                     2801 Orange Brace Road
                                                                                     Riverwoods, Illinois 60015

                                                                                                Address

                                                                                      kashman@ashman.law
                                                                                            E-mail address

                                                                                          (312) 596-1700
                                                                                          Telephone number

                                                                                          (312) 873-3800
                                                                                             FAX number
